6V3-/5-
                                ELECTRONIC RECORD




COA #      01-14-00392-CR                        OFFENSE: 22.02 (Aggravated Assault)

           Chance Roach v. The State of
STYLE:     Texas                                 COUNTY:        Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:   185th District Court


DATE: 04/16/2015                  Publish: NO    TCCASE#:       1394753




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:    Chance Roach v. The State of Texas         CCA #:           (p " 3 mf&
           APPEi i ANT^               Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         ^FUScfT)                                    JUDGE:

DATE: n^lj^/p^'y                                     SIGNED:                           PC:

JUDGE:     fj2A    (JasVU^                           PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD